Bloodworth, J.
The evidence in this case is as follows: W. J. Sturdivant, sheriff, sworn for the State: “ On the 24th of December, 1918, I went with several others to the home of Clark J. Turner, the defendant, in search of liquor. We found in the front or company room a gallon jug full of liquor or about full. This was hidden behind a dresser. This was the front or company room. It was not Clark’s bedroom, or where his family roomed, but a sort of parlor or company room. In another room occupied by Jack Turner, who is the father of Clark Turner, we found some empty jugs that had contained liquor. This was in *235Jack Turner’s bedroom, the room that he slept in. Clark Turner lived there, and I suppose it was his home. It is the old home that Jack Turner has lived in for years, and where he raised a family, and I suppose Clark was raised there for the most part. I suppose Clark carried on the farm, as Jack is not able to work, 'being blind. I don’t know whether it is Clark’s house or not. Yes, it is the old Jack Turner home, that he or his wife, now dead, has owned for years. Clark was not there when we went there, and we did not see him.” John Blackwell, sworn for State: “I was present at the house where ClaTk Turner lives when he-[we ?] found the whisky in the front room, just as Sheriff Sturdivant says. We also found the empty jugs in the closet of Jack’s room, as the sheriff has stated. While we were searching in this room Jack Turner went to a chest and took out a flask containing some liquor and turned it up and drank it, and said: ' They may get the balance of my liquor, but they won’t get this.’ Clark Turner was not there.” J. T. Overton, sworn for the State: “I live adjoining farms to Clark Turner. I was present with Sheriff Sturdivant and Deputy Blackwell when we found the liquor in the house where Clark Turner lived. We found a gallon jug about full in the front room. This room was a front room — a sort of company room, and not occupied by anyone. The- liquor was behind the dresser. In Jack Turner’s room we found some empty jugs that had had liquor in them in his closet. Jack went to a chest and took out a flask with some liquor in it and drank it, 'and said: 'They may get the balance of it, but they won’t get this.’ We didn’t get that. Jack Turner lived in the old part of the house. Clark Turner lived in the new part of the house. The room where the liquor was found was a part of the new part of the house. A closet separated the new part from.the old part. The liquor that Jack got out of the chest and drank up was in the old part of the house, where Jack roomed. Clark run the farm. All this was in Taliaferro county. Clark runs a store near his home. We searched that carefully. We found no liquor or any bottles indicating liquor had been in them.” Jack Turner, sworn for defense: .“The liquor that the officers got was my liquor. It was brought to me by a man I did not know, but who owned or had an automobile. I wanted some liquor, and he said he could get it for me. He did get it, and brought *236it to me while Clark Turner was gone, and the officers got it before he got back. Clark had gone off to Woodville, taking orders for clothes, and went the day before the officers came. I put this liquor over behind the dresser and hid it. I took some out of the jug and poured it in the flask, and had that in the chest in my room. When the officers came I went and got that out, and drank it before they could get it, and told them they might get the balance, but they would not get that. Clark Turner never saw any of that liquor, and did not know it was there. The house is my house. It is my old home where I have lived for forty years and where nearly all my children were born and raised. My wife died, and Clark was living there with me in my house.” Clark Turner, defendant, made statement: “When the officers came there and got that liquor I was not at home. I went to Woodville the day before and had not got back. I did not know the liquor was there, and had nothing to do with it. I live there with my father, but it is his house—the old family home where I was raised. My father raised his family there, including myself, and he has lived there continuously. Part of the time I have lived to myself, on other lands, but he has continued to live in the old home. When my mother died he got me to come and live in the house with him, as he was blind and feeble.”
Under the foregoing evidence the conviction of the defendant was not authorized, and the judge erred in overruling the motion for a new trial.

Judgment reversed.

Broyles, C. J., and Luke, J., concur.